UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4149


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ADRIAN G. VANLEEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:07-cr-00027-GMG-DJJ-1)


Submitted:   August 14, 2013                 Decided:   August 21, 2013


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas   J.  Compton,   Assistant  Federal   Public    Defender,
Martinsburg,  West   Virginia,   for  Appellant.      William   J.
Ihlenfeld, II, United States Attorney, Paul T. Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Adrian       G.      Vanleen        appeals          the     district          court’s

judgment revoking his supervised release and sentencing him to

three   months’      imprisonment.               On    appeal,      counsel          has    filed   a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating     that    there      are    no    meritorious           issues       for    appeal      but

questioning        whether     the        district        court    erred       by     imposing      a

three-month sentence, given the sentencing factors set forth in

18 U.S.C. § 3553(a) (2006), and whether the magistrate judge

erred   in   finding      probable          cause      to    forward      the       case     to   the

district court for a final revocation hearing.                                 After a careful

review of the record, we affirm.

             We will affirm a sentence imposed after revocation of

supervised     release       if      it    is    within      the    applicable             statutory

range and not “plainly unreasonable.”                         United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                        “In determining whether a

sentence is plainly unreasonable, we first decide whether the

sentence     is     unreasonable,           .    .    .     follow[ing]         generally         the

procedural and substantive considerations that we employ in our

review of original sentences.”                   Id. at 438.            In this inquiry, we

“take[] a more deferential appellate posture concerning issues

of   fact    and    the     exercise        of       discretion         than    reasonableness

review for guidelines sentences.”                      United States v. Moulden, 478



                                                 2
F.3d    652,       656       (4th     Cir.        2007)        (internal      quotation           marks

omitted).

              A        supervised               release        revocation            sentence           is

procedurally            reasonable          if      the        district        court        properly

calculates the U.S. Sentencing Guidelines Manual Chapter Seven

advisory      policy          statement          range        and    explains        the    sentence

adequately,        after       considering          the        policy   statements           and       the

§ 3553(a) factors it is permitted to consider in a supervised

release revocation case.                        18 U.S.C. § 3583(e) (2006); Crudup,

461    F.3d       at    439.          A    revocation          sentence       is     substantively

reasonable        if     the    district          court       states    a   proper         basis       for

concluding the defendant should receive the sentence imposed, up

to the statutory maximum.                       Crudup, 461 F.3d at 440.                Only if we

find   a   sentence           unreasonable          must       we    decide     “whether          it    is

‘plainly’ so.”           Moulden, 478 F.3d at 657.

              Counsel          does       not    claim        that   Vanleen’s        sentence          is

procedurally           unreasonable.              Rather,       counsel     asserts         that       the

sentence is substantively unreasonable because it is “greater

than    necessary”             to     achieve           the     purposes        of      sentencing.

Specifically, counsel argues that the sentence overstates the

seriousness        of        Vanleen’s      misconduct           and    fails      to      take    into

account    his         age    and     health.           The     district      court        imposed       a

sentence at the low end of Vanleen’s applicable Guidelines range

of three to nine months, fully explaining its decision to impose

                                                    3
the three-month sentence and taking into account the nature of

Vanleen’s misconduct and his age.                    We therefore conclude that

the sentence is not plainly unreasonable.

            Counsel      also   questions          whether    the    magistrate   judge

erred in determining that there was probable cause to forward

the case to the district court.                In making a finding of probable

cause, a magistrate judge must “simply . . . make a practical,

common-sense decision whether, given all the circumstances . . .

before    him,   .   .    .   there   is       a    fair     probability      that”   the

individual violated the terms of supervised release.                           Illinois

v. Gates, 462 U.S. 213, 238 (1983).                    Based on the information

presented   during       Vanleen’s    preliminary          revocation      hearing,   we

conclude that the magistrate judge had probable cause to believe

that Vanleen committed violations of his supervised release.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We   therefore      affirm     the       district       court’s   judgment.

This court requires that counsel inform Vanleen, in writing, of

the right to petition the Supreme Court of the United States for

further review.          If Vanleen requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Vanleen.

                                           4
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5